The appellant was convicted of being a jointist. On his appeal he challenges the sufficiency of the evidence to warrant a submission of the question of his guilt to the jury. He points out what he claims is a failure of the state to prove that he was in any way connected with the maintenance or conduct of the place alleged to have been a joint. Without a review of the testimony in detail, it may be said that sufficient circumstances were testified to by the state's witnesses to warrant the jury in believing that the appellant was interested in the conduct of the place, which the evidence was also sufficient to warrant the jury in finding was a joint.
Objection is made to instructions given by the court which covered a field broader than that embraced *Page 385 
within the charge, but these instructions could not have been prejudicial, and, if they had any effect, they inured to the benefit of the appellant and he therefore cannot complain.
Objection is also made to the closing argument of the deputy prosecuting attorney. To such of the argument as was objected to at the time, the court instructed the jury to disregard the objectionable portion, and thereby cured the mistake, if any, which the prosecution had made. In the absence of a showing of what elicited the remarks of the speaker, it is difficult to determine whether they were uncalled for or not. There is nothing in the record to show that the jury was improperly influenced by anything that was said, and, under all the circumstances, nothing appears to justify a disturbance of the result.
The judgment is affirmed.
TOLMAN, C.J., HOLCOMB, MITCHELL, and FULLERTON, JJ., concur.